DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 is being considered by the examiner.
Allowable Subject Matter
Claim 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose an antenna structure including a firs sub antenna structure, a second sub antenna structure “wherein the first sub antenna structure and the second sub antenna structure together form a first antenna array extending in the first direction, a third sub antenna structure including third group antenna elements disposed on the printed circuit board in a second direction perpendicular to the first direction from the first sub antenna structure, wherein the first sub antenna structure and the third sub antenna structure together form a second antenna array extending in the second direction, fourth sub antenna structure including fourth group antenna elements disposed on the printed circuit board so as to form together with at least some antenna elements of the first group antenna elements, at least some antenna elements of the second group antenna elements, or and at least some antenna elements of the third group antenna elements, a third, two-dimensional, antenna array”  and “wherein the communication circuit is further configured to transmit or receive the signal by operating in one of a first mode using the first antenna array, a second mode using the second antenna array, or a third mode using the third, two- dimensional, antenna array.”
Claims 3-20 are allowed as depending on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AMY X YANG/Examiner, Art Unit 2844                                                                                                                                                                                                        
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844